Citation Nr: 1307251	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-42 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for pilonidal cyst.

2. Entitlement to a separate compensable evaluation for pilonidal cyst scar.

3. Entitlement to an initial compensable evaluation for a residual scar post excision of cyst left posterior neck.

4. Entitlement to a separate compensable evaluation for a residual scar post excision of cyst left posterior neck.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to November 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The pilonidal cyst limits the Veteran's ability to sit and is painful upon examination.

2. The pilonidal cyst scar is unstable with skin breakdown.

3. The residual scar on the Veteran's left posterior neck is manifested by a four centimeters by two centimeters residual scar.

4. The residual scar on the Veteran's left posterior neck is painful and manifested by numbness and soreness.




CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for the service-connected pilonidal cyst have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.118, Diagnostic Code 7819-7804 (prior to October 23, 2008).

2. The criteria for a separate 10 percent, but not greater, rating for the pilonidal cyst scar have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.118, Diagnostic Code 7803 (prior to October 23, 2008).

3. The criteria for a 10 percent, but not greater, rating for the service-connected residual scar post excision of cyst left posterior neck have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).

4. The criteria for a separate 10 percent, but not greater, rating for the service-connected residual scar post excision of cyst left posterior neck have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A September 2008 letter fully satisfied the duty to notify provisions.  This letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also notes that the September 2010 statement of the case set forth the pertinent criteria for rating skin disability, including the criteria for skin disabilities both before and after October 23, 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, private medical records, and VA examination reports.  The Veteran underwent VA examinations in April 2009 and April 2011, the reports of which are adequate for determining the current level of severity of his disabilities.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here the disabilities have not changed and uniform evaluations are warranted.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In May 2009, the RO granted service connection for the Veteran's pilonidal cyst, and assigned a 10 percent rating under Diagnostic Code 7819-7804, effective September 8, 2008.  In the same rating decision, the RO granted service connection for the Veteran's neck scar, and assigned an initial 0 percent (noncompensable) rating under Diagnostic Code 7802.  In May 2010, the Veteran filed a notice of disagreement with the initial ratings. 

The Board notes, the schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  A Veteran, however, may request review under the revised scars criteria irrespective of whether his or her disability has worsened since the last review.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case. 73 Fed. Reg. 54708 (Sept. 23, 2008).  Thus, all Diagnostic Codes discussed below are the versions in effect prior to October 23, 2008.

Diagnostic Code 7800, which governs disfigurement of the head, face, or neck, a 10 percent evaluation is warranted for one characteristic of disfigurement.  A 30 percent disability rating is warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating was warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating was warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. See 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.). Id. 

Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters). A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters). Note 2 provided that a deep scar is one associated with underlying soft tissue damage. 

Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.  Note 2 under the diagnostic code provided that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 assigns a 10 percent rating for scars that are superficial and painful on examination.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

Diagnostic Code 7819 directs that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function under the appropriate criteria.  

The Board is aware that if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994);see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  This would not be considered pyramiding under the provisions of 38 C.F.R. § 4.14.  In this case the disfigurement associated with the Veteran's pilonidal cyst and neck scar are considered to be a separate disability than the pain associated with those scars.  Therefore, disfigurement and pain for the Veteran's scars are rated separately.

Pilonidal cyst

As noted, the Veteran's pilonidal cyst has been rated 10 percent disabling under Diagnostic Codes 7819-7804.  Hyphenated diagnostic codes are used when a rating under one code requires an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.20.  

The service treatment records reveal a diagnosis for a pilonidal cyst in February 1997.

In August 2008 the Veteran underwent private treatment with Dr. Alatar, and complained of a hole at his low back which swells at times, giving him the urge to defecate.  The physician noted that the Veteran does not lose control of his bowels nor does he have diarrhea or constipation.

On September 2008 private treatment at Coastal Surgery Specialists, the Veteran was seen for the evaluation of a perianal abscess versus a pilonidal cyst.  The Veteran reported symptoms of pain and tenderness that causes his legs to go numb which leads to trouble walking and sitting in the car.  The Veteran stated that he can express some purulent drainage from the hole at the bottom of his spine to relieve the symptoms.  The examiner confirmed the pilonidal cyst and questioned whether the other symptoms were related to another issue like radiculopathy.

In April 2009, the Veteran underwent VA examination.  He complained of pain when sitting in a normal position while driving and needing to sit on one hip during flare-ups.  On examination, there were no signs of skin disease including acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  There was a cyst present at the lower sacral area over the coccyx measuring one centimeter by one centimeter.  The shape was round.  There was tenderness to palpation.  There was no adherence to the underlying structure and the texture was soft with a depressed surface.  The examiner diagnosed the Veteran with pilonidal cyst, inactive.  He noted the subjective factor was recurrent pilonidal cyst described as a small hole over the coccyx.

In a May 2010 written statement, the Veteran stated that he was employed as a deputy sheriff and that wearing his duty belt caused pain to the cyst area.

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that he hurts all the time, cannot sit, and that "driving brings pain and blood."  The examination report indicated there was no ulcer formation, itching, shedding, or crusting.  Upon examination, there were no signs of skin disease such as acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner noted an abscess present at the end of the tail bone measuring approximately four centimeters by two centimeters.  The skin lesion coverage of the exposed areas was 0 percent.  The skin lesion coverage relative to the whole body was 0.001 percent.  The examiner found tenderness to palpation.  There was adherence to the underlying structure and the texture was firm with an elevated surface.  The examiner described the cyst as an abscess draining puss.  The Veteran reported pain and constant discharge. 

The examiner also described a linear scar measuring six centimeters by one centimeter that was painful on examination.  The examiner noted skin breakdown and described the scar as deep with underlying tissue damage.  It was noted that the scar does not limit the Veteran's motion but does limit his ability to sit.

In making this decision, the Board has considered evaluating the service-connected disability under other potentially applicable codes.  However, a disability rating under Diagnostic Codes 7800, 7801, and 7802 are not for application.  The scar has not been found to be: located on the head, face or neck (Diagnostic Code 7800); deep or cause limited motion in an area exceeding 6 square inches (39 sq. cm) (Diagnostic Code 7801); superficial and that does not cause limited motion in an area of areas of 144 square inches or greater (Diagnostic Code 7802).

Finally, a rating under the criteria of Diagnostic Code 7805, for limitation of function of the affected part, is not appropriate because there is no limitation of function.  The Board has closely considered the reports from previous examiners and the Veteran that the pilonidal cyst caused significant problems when sitting.  The Board finds that the Veteran's difficulty sitting is accurately characterized as pain and is contemplated by Diagnostic Code 7804.  However, there is no lay or medical evidence that motion is actually limited.  In fact, the exaqminer noted that the condition does not limit motion.  As such, a disability rating in excess of 10 percent is not supported by the evidence of record.

As addressed above, the Veteran's pilonidal cyst is assigned the maximum evaluation under Diagnostic Code 7804, which provides for a 10 percent rating for superficial scars that are painful on examination.  

Leaving that rating undisturbed, the most recent VA examination described the pilonidal cyst as a four centimeter by two centimeter oval abscess.  However, in the same area the VA examiner described an accompanying scar as a deep linear scar with skin breakdown measuring six centimeters by one centimeter.  The Board notes that the agency of original jurisdiction (AOJ) does not address this finding and grants a separate 10 percent rating for an unstable scar with frequent loss of covering, under Diagnostic Code 7803.  This is the maximum schedular rating under the diagnostic code.

Lastly, the Board notes that there was a reference to radiculopathy.  There is no indication that radiculopathy is associated with the service connected disability and such manifestation is not considered in evaluating the issue.

Residual scar status post excision of cyst left posterior neck

Service treatment records on December 1997 note the excision of a cyst from the Veteran's left posterior neck with a residual scar.

The Veteran's residual neck scar has been rated under Diagnostic Code 7802 and assigned a noncompensable disability rating.  For the following reasons, the Board finds that separate 10 percent ratings are warranted under Diagnostic Code 7800 and Diagnostic Code 7804.

In April 2009, the Veteran underwent a VA examination.  With regard to the residual neck scar, the Veteran described symptoms of numbness and soreness to the left side of his neck and the sensation of "electricity shooting" down his left arm if he turns his head to the left.  On examination, there was a level scar present at the left posterior neck from surgery measuring two centimeters by one centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner diagnosed the Veteran with post operative neck surgery with surgical scar.  He indicated the residuals of the neck surgery was a small well-healed scar and tenderness. 

In April 2011, the Veteran underwent a VA examination.  With regard to the neck scar at the April 2011 VA examination, the Veteran reported pain.  The examination report indicated that the Veteran did not experience any functional impairment due to the scar.  Upon examination, the examiner described the scar as linear with a measurement of four centimeters by two centimeters.  There was no skin break down, no inflammation, no edema, and no keloid formation.  The examiner described the scar as superficial with no underlying tissue damage.  The scar was not disfiguring and does not limit the Veteran's motion.  There was no limitation of function due to the scar.  The examiner found the scar to be asymptomatic.

A compensable rating is not warranted under Diagnostic Code 7802 because the scar does not cover an area exceeding 144 square inches (929 sq. cm).  

The Board finds that assigning separate ratings for the Veteran's scar under Diagnostic Code 7800 and Diagnostic Code 7804, for the separate manifestations of disfigurement and pain would not be considered pyramiding as addressed above.

In order to warrant a 10 percent rating under Diagnostic Code 7800, the evidence must show one character of disfigurement.  On examination in April 2011, the scar measured four centimeters by two centimeters.  This measurement is more than one-quarter inch (.6 cm.) wide at its widest part.  One characteristic of disfigurement has therefore been demonstrated.  A higher evaluation is not warranted as the evidence does not show two to three characteristics of disfigurement.

The evidence of record also demonstrates the Veteran's scar to be painful.  On examination in April 2011, the Veteran reported pain on examination and the examiner did not find underlying tissue damage.  In addition, the Veteran reported neurologic type sensations at the April 2009 VA examination.  Based on these findings, a separate compensable rating of 10 percent and no higher is warranted under Diagnostic Code 7804 for scars that are superficial and painful on examination.  The Board finds that the pain claimed for the scar overlaps with the pain due to neuropathy and to separately compensate those disabilities would  amount to impermissible pyramiding. 38 C.F.R. § 4.14.

Diagnostic Codes 7801, 7803, and 7805 are not for application because the residual neck scar is not deep, is not unstable, and does not cause limited motion, and the scar does not cause limitation of function of the affected part.  See April 2011 VA examination report.  

Based on the record, the Board finds that separate 10 percent disability evaluations, and no more, are warranted for the residual neck scar under Diagnostic Codes 7800 and 7804.

III. Extra-schedular Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the scars, described as painful and disfiguring, are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not appropriate.




ORDER

A disability rating in excess of 10 percent for pilonidal cyst, under Diagnostic Code 7804, is denied.

A separate 10 percent disability rating, but no higher, for pilonidal cyst scar, under Diagnostic Code 7803, is granted.

A 10 percent disability rating, but no higher, for residual scar post excision of cyst left posterior neck under Diagnostic Code 7800, is granted.

A separate 10 percent disability rating, but no higher, for residual scar post excision of cyst left posterior neck, under Diagnostic Code 7804, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


